DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action in in response to the Amendment of 01/03/2022.  Claims 1 and 20 have been amended, claim 19 cancelled and claim 21 added.  Claims 1-18, 20 and 21 are currently pending Claims 1-20 are currently pending in the instant Application.

Response to Arguments
Applicant’s arguments, see the Remarks of 01/03/2022, with respect to the outstanding rejections under 35 USC 101 have been fully considered and are persuasive.  The outstanding rejections under 35 USC 101 have been withdrawn. 
Applicant’s arguments, see the Remarks of 01/03/2022, with respect to the outstanding rejections under 35 USC 112 have been fully considered and are persuasive.  The outstanding rejections under 35 USC 112 have been withdrawn.

Applicant's arguments filed 01/03/2022, with respect to the outstanding rejections in view of the prior art have been fully considered but they are not persuasive.
In the third page, fourth paragraph of Remarks, Applicant raises the issue that Hitchcock is silent regarding the properties (and in particular, the elasticity) of the remaining portions of the mask bead disclosed therein and certainly does not disclose that these remaining portions (understood by the Examiner to be those of 10A apart from 16) are formed of elastic material.  Examiner point out that only the elastic property of 16 as evidenced by flexibility and resiliency recited in paragraphs 18 and 48 of Hitchcock is relied upon in meeting the limitation of a mask bead being formed from at least one elastic In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further Examiner respectfully points out that as shown in Figure 4-3 16 and further portions 12 and 14 of 10A are formed of a continuous bulk of material thus Examiner maintains that Hitchcock would reasonably be understood to disclose a mask bead formed entirely of the material of 16, an elastic material.    Examiner respectfully maintains that inherency is not relied upon to meet the limitation of an elastic material of claim 1 but rather the express disclosure of Hitchcock in Paragraphs 18 and 49. 
In the fourth page, second Paragraph Applicant points out that claims 1 and 20 have been amended to recite that the at least one support structure is designed to in part face the bearing region and to in part face the mask bead attachment without being configured to enable a changing of a distance between the bearing region and the mask bead attachment.  Examiner has taken note however respectfully maintains that the amended claim limitation is met by Hitchcock in that the support structure being formed of a continuous bulk with the bearing region, 14 and bead attachment 12.1 as shown in Figures 3-3 and 4-4 and Paragraph 41.  Thus, Examiner maintains that absent outside force causing deformation, the distance between the bearing region and mask bead attachment in Hitchcock is fixed, and a configuration to enable changing such as a modular spacer or adjustment feature is absent. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mask bead attachment” in each of claims 1, 20 and 21 (as interpreted herein the “attachment” is interpreted to be a generic placeholder lacking specific structure, for performing the function of attaching a mask bead).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 20 and claims 2-18 due to dependence from claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one support structure which is designed to in part face the bearing region and to in part face the mask bead attachment without being configured to enable a changing of a distance between the bearing region and the mask bead attachment.” In lines 7-10.  The subject matter 
Claim 20 recites “at least one support structure which is designed to in part face the bearing region and to in part face the mask bead attachment without being configured to enable a changing of a distance between the bearing region and the mask bead attachment.” In lines 10-13.  The subject matter of a design without configuration to enable a changing of a distance between the bearing region and the mask bead attachment is unclear.  Particularly in the corresponding disclosure bearing region 14 is disclosed to be formed of a soft material and the bead to tilt to adapt to the face (instant Page 6, lines 6-11 and 25-32) thus changing of a distance between 14 and attachment 21 appears enabled by the mask bead, the support structure allowing said changing. As such it is unclear whether the condition of being without configuration to enable changing of a distance is intended to refer to not enabling change of distance in absence of applied force such as during adaptation to a face such as by way of an adjustment mechanism or rather if the recited distance is intended to be that in a specific region being prevented from being changed.  For the purposes of examination, it is assumed that the condition of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14, 17-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hitchcock et al., US 2013/0037033.
Regarding claim 1, Hitchcock discloses a mask bead (10A in Figure 3-3 as per Paragraph 50) for a patient interface (the recited mask assembly of Figure 3-3), wherein the bead comprises a nose bridge region (the apex region of 10A as per Paragraph 43, it is noted that Figure  2 as referred to in paragraph 43 is of an embodiment of Figure 3-3 wherein structural components are similar as per Paragraph 50), one or more side regions (the left and right sides of the triangular form of 10A between the apex and base), a base region (the base region located between the patient’s mouth and chin regions recited in paragraph 43), a mask bead attachment (12.1 as per Paragraph 41), and a bearing region (face contacting region 14 as per Paragraph 41) configured to be disposed on a patient in use (face contacting as recited in paragraph 41), and wherein the bearing region extends from the side regions and the base region and also the nose bridge region  (as shown in Figure 3-3, 14 being to the patient-proximal side of 10 are both the base region, side regions and bridge region) to an opening (the inner, patient-proximal opening of 14 as shown in Figure 1-3, marked with an arrow below, for fluid communication between 24 and the patient as per Paragraph 41) and is designed as a sealing lip (as shown in Figure 4-3, maintaining 

    PNG
    media_image1.png
    405
    424
    media_image1.png
    Greyscale

Regarding claim 2, the support structure surrounds the opening at least by two thirds or completely (surrounding the opening completely thus also by over two thirds as shown in Figures 3-3 and 4, 16-1 thereof surrounding above P2 and P1 and 16-2 surrounding below, 16-1 and 16-2 meeting on each of the sagittal left and sagittal right).
Regarding claim 3, the support structure comprises at least two reinforcement points (P1 and P2 ad per Paragraph 51, each a point of connecting 16-1 to 16-2 thus reinforcement points of 16-21 relative to 16-2) and at least one connecting structure (16-1, extending between P1 and P2, about the apex region as recited) between two reinforcement points (extending between P1 and P2, and over the apex region).
Regarding claim 4, the at least one connecting structure is designed as 20an arch (forming and arch shape about the apex of the triangular form of 10 as shown in Figures 3-3 and 4).
Regarding claim 5, the reinforcement points in the mask bead are arranged lying on the bearing region (P1 and P2 being adjacent and to the user-distal of 14 thus lying on the bearing region 14 in a direction from user-distal-to-proximal).
Regarding claim 6, starting from at least one connecting structure of the support structure (in a region of P1 and P3), a supporting element is formed (16-2 adjacent to 12.1, a supporting structure relative to 16-1 and 12.1) which widens (as shown by the brackets in the marked version of Figure 3-3 below, 16-2 being wider adjacent 12.1 and narrower proximal to 14 when measured in a vertical direction.  It is noted that the apparent corresponding structure in Applicant’s Disclosure, element 19, widens in a vertical direction adjacent the mask bead attachment thus 16-2 widens in the same manner as the disclosed invention) in a direction of a mask bead attachment in a direction from 14 to attachment 12.1, directly adjacent 12.1).

    PNG
    media_image2.png
    383
    404
    media_image2.png
    Greyscale


Regarding claim 7, the supporting element is formed running centrally or laterally from the connecting structure (running laterally, in a direction outward toward the sagittal left and right, as shown in Figure 4 wherein 16 flares outward in the region of 16-2).
Regarding claim 8, at least one kink region (as shown by the arrow in the marked version of Figure 3-3 below, the concave corner formed between 16-1 and 16-2 such as, forming a general concavity in flexible material, allows deformation and kinking there-at, as per Paragraph 44 reciting 

    PNG
    media_image3.png
    394
    366
    media_image3.png
    Greyscale

Regarding claim 9, said at least one of the kink regions is formed by a reduction of a thickness of the support structure (as shown in Figure 4-3, at 52, as per Paragraphs 52 and 53, reduced thickness compared to that at 53)
Regarding claim 10, the support structure and at least one kink region form at least one adjustment region (allowing adjustment of 16-1 as per Paragraph 44 reciting travel and flexibility).
Regarding claim 11, the reinforcement points are formed at a transition of the base region to a side region (P1 and P2 being at the transition from the side regions to the base region as shown in Figure 4).
Regarding claim 12, the reinforcement points of the support structure are arranged in at least one side region (P1 and P2 being at the transition from the side regions to the base region as shown in Figure 4).
Regarding claim 13, said at least one connecting structure (16-1) is formed over the nose bridge region of the mask bead (as shown in Figures 3-3 and 4, as per Paragraph 51), and wherein reinforcement points delimiting the connecting structure are arranged at respective side regions of the mask bead (P1 and P2 being at the transition from the side regions to the base region as shown in Figure 4) separated by the opening (as shown in Figure 4, P1 and P1 being on the alternate sagittal left and sagittal right, separated by the opening).
Regarding claim 14, said least one connecting structure (16-1)  is formed over a side region of the mask bead (extending over the side region of P2 as shown in Figure 4, as per Paragraph 51), and wherein reinforcement points (taken to be P2 on an outer side of 16-1 as shown in Figure 4 and a further reinforcing point directly horizontal to P2 on 16-1 on the inner side of 16-1 as depicted) delimiting the connecting structure are arranged on a common side region of the mask bead (he side region depicted in Figure 4).
Regarding claim 17, P1 and P2 ad per Paragraph 51, each a point of connecting 16-1 to 16-2 thus reinforcement points of 16-21 relative to 16-2) and at least one connecting structure (16-1, extending between P1 and P2, about the apex region as recited) between two reinforcement points (extending between P1 and P2, and over the apex region), and wherein the at least one connecting structure is designed as an arch  (forming and arch shape about the apex of the triangular form of 10 as shown in Figures 3-3 and 4) which faces away from the bearing region (16.1, at the side thereof having 52 as shown in Figure 4-3 facing toward 14 and away from 12.1 as depicted).
Regarding claim 18, at least one kink region (as shown by the arrow in the marked version of Figure 3-3 provided with regard to claim 8 above, the concave corner formed between 16-1 and 16-2 such as, forming a general concavity in flexible material, allows deformation and kinking there-at, as per Paragraph 44 reciting travel and flexibility) is formed at least one transition (16-2 as per Paragraph 51) of the support structure to the supporting element, the support structure and the at least one kink region 

Regarding claim 21, Hitchcock discloses a mask bead (10A in Figure 3-3 as per Paragraph 50) for a patient interface (the recited mask assembly of Figure 3-3), wherein the bead comprises a nose bridge region (the apex region of 10A as per Paragraph 43, it is noted that Figure  2 as referred to in paragraph 43 is of an embodiment of Figure 3-3 wherein structural components are similar as per Paragraph 50), one or more side regions (the left and right sides of the triangular form of 10A between the apex and base), a base region (the base region located between the patient’s mouth and chin regions recited in paragraph 43), a mask bead attachment (12.1 as per Paragraph 41), and a bearing region (face contacting region 14 as per Paragraph 41) configured to be disposed on a patient in use (face contacting as recited in paragraph 41), and wherein the bearing region extends from the side regions and the base region and also the nose bridge region  (as shown in Figure 3-3, 14 being to the patient-proximal side of 10 are both the base region, side regions and bridge region) to an opening (the inner, patient-proximal opening of 14 as shown in Figure 1-3 provided regarding claim 1 above, marked with an arrow, for fluid communication between 24 and the patient as per Paragraph 41) and is designed as a sealing lip (as shown in Figure 4-3, maintaining sealing contact as per Paragraph 13) which frames the opening (surrounding the opening as depicted) which serves at least for an introduction of a nose of the patient (as per Paragraph 43), the mask bead being formed from at least one elastic material (the material of region 16 of 10A, 16 being flexible as per Paragraph 18, having resiliency and spring force as per Paragraph 49) and comprising at least one support structure (region 16-1, 16-2 and 16-3 as per Paragraph 51, a support structure between 14 and 20) which is designed to in part face the bearing region (supporting 14 relative to 20) and to in part face the mask bead attachment (facing 12.1 in a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hitchcock as applied to claim 1 above, and further in view of Melidis et al., US 2009/0139526.
Regarding claim 15 Hitchcock discloses said mask bead wherein the support structure has a wall thickness (at 53 in Figure 4-3 as per Paragraph 55 of Hitchcock) that is thicker than a respective region (that from 57-59) in which it is formed.  However, Hitchcock does not disclose the numeric difference in thickness thus does not disclose the support structure having a wall thickness that is particularly 1/12 to 1/8 thicker than the respective region in which it is formed.
Melidis teaches a region of increased thickness (Figure 5 3.2 mm at the apex of 3 as per Paragraph 75) that is 1/12-1/8 thicker than adjacent zones regions (thin walled sections at 18 and 3 as per Paragraphs 96 and 75 that are 0.65-1.85 mm as per Paragraph 24, thus alternately, as when 0.65-1.0 
Melidis is analogues by way of being from the field of mask beads having differential cross-sectional thickness. Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to apply the numeric thicknesses of 3.2 mm and 0.65-1.0 mm of Melidis as that of region 53 and 59 and 57 respectively of Hitchcock.  It would have been obvious to do so for the purpose of achieving a thicker region with adjacent thinner regions as called for in paragraph 55 of Hitchcock using known, suitable thicknesses in the art of pleated mask beads as taught by Melidis, particularly suited for compatibility with varying facial shapes and comfort as per Paragraph 7 of Melidis.
Regarding claim 16, Hitchcock discloses wherein the support structure has a wall thickness (that of the thinned region at 57 and 59  in Figure 4-3 as per Paragraph 55) and a surrounding mask bead wall (that of 14) has a wall thickness  (the relatively thin, tapering portions of 14 in Figure 4-3, to the right of 56 as depicted in Hitchcock) however does not disclose numeric thicknesses whereby the support structure wall thickness is from 2 mm to 1.8 mm, and  the surrounding mask bead wall has a wall thickness of about 1.6 mm.  It is noted that in light of the instant corresponding Disclosure, particularly at the first paragraph of page 10 of Applicant’s Specification stating a range of 1.2-2.25 mm preferably 1.6 mm, a range of about 1.6 mm is interpreted herein to be a range of 1.2-2.5 mm.  
Melidis teaches a region of support structure wall thickness from 2 mm to 1.8 mm (thin walled sections at 18 and 3 as per Paragraphs 96 and 75 that are 0.65-1.85 mm as per Paragraph 24, thus alternately 1.85 mm) and  the surrounding mask bead wall  (Figure 5 the thin-walled section of 3 as per Paragraph 75 that are 0.65-1.85 mm as per Paragraph 24, thus alternately 1.6 mm) having a wall thickness of about 1.6 mm in a breathing mask (Paragraph 1 of Melidis) analogous to the mask bead of Hitchcock (Figure 4-3 of Hitchcock shows a pleated formation between 12 and 14).
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hitchcock as applied to claim 1 above, and further in view of Melidis et al., US 2009/0139526. Hitchcock discloses a mask bead (10A in Figure 3-3 as per Paragraph 50) for a patient interface (the recited mask assembly of Figure 3-3), wherein the bead comprises a nose bridge region (the apex region of 10A as per Paragraph 43, it is noted that Figure  2 as referred to in paragraph 43 is of an embodiment of Figure 3-3 wherein structural components are similar as per Paragraph 50), one or more side regions (the left and right sides of the triangular form of 10A between the apex and base), a base region (recited in paragraph 43), a mask bead attachment (12.1 as per Paragraph 41), and a bearing region (face contacting region 14 as per Paragraph 41) on a patient, and wherein the bearing region extends from the side regions and the base region and also the nose bridge region  (as shown in Figure 3-3, 14 being to the patient-proximal side of 10 are both the base region, side regions and bridge region) to an opening (the inner, patient-proximal opening of 14 as shown in the marked version of Figure 1-3 provided with regard to claim 1 above, for fluid communication between 24 and the patient as per Paragraph 41) and is designed as a sealing lip (as shown in Figure 4-3, maintaining sealing contact as per Paragraph 13) which frames the opening (surrounding the opening as depicted) which serves at least for an introduction of a nose of the patient .
Hitchcock discloses wherein the support structure has a wall thickness (that of the thinned region at 57 and 59  in Figure 4-3 as per Paragraph 55 of Hitchcock) and a side region having (that of 14 at the side region) has a wall thickness  (the relatively thin, tapering portions of 14 in Figure 4-3, to the right of 56 as depicted) however does not disclose numeric thicknesses whereby the support structure wall thickness is from 2 mm to 1.8 mm, and  the side wall thickness is from 1.2 mm to 2.5 mm.  
Melidis teaches a region of support structure wall thickness from 2 mm to 1.8 mm (thin walled sections at 18 and 3 as per Paragraphs 96 and 75 that are 0.65-1.85 mm as per Paragraph 24, thus alternately 1.85 mm) and  the surrounding mask bead wall  (Figure 5 the thin-walled section of 3 as per Paragraph 75 that are 0.65-1.85 mm as per Paragraph 24, thus alternately from 1.2mm – 2.5 mm) having 
Melidis is analogous by way of being from the field of mask beads having differential cross-sectional thickness.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to apply the support structure wall thickness and the side region wall thickness of Melidis as the support structure and side region wall thickness in Hitchcock.  It would have been obvious to do so for the purpose of achieving a thinned mask cushion region as called for in paragraph 55 of Hitchcock using known, suitable thicknesses in the art of pleated mask beads as taught by Melidis, particularly suited for compatibility with varying facial shapes and comfort as per Paragraph 7 of Melidis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                         

/VICTORIA MURPHY/Primary Examiner, Art Unit 3785